Citation Nr: 0415736	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  01-06 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.  

2.	Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2001 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  Her main contention is that medications 
that the veteran was prescribed as treatment for his service-
connected posttraumatic stress disorder (PTSD) contributed to 
the heart disease that ultimately led to his demise.  This 
contention has not been fully explored.  In addition, it is 
noted that the hospital summary from the veteran's terminal 
hospitalization refers to treatment by physicians in 
Birmingham, as well as a cardiac catheterization performed 
six years earlier in Birmingham.  It is not known whether 
this refers to the VA Medical Center (VAMC) in Birmingham, 
Alabama, but it is noted that medical records have only been 
obtained from the Tuscaloosa VAMC.  

Under these circumstances, the claim is remanded for the 
following:

1.  The RO should contact the appellant 
and request a list of all who provided 
medical care for the veteran over the 
years.  After obtaining any necessary 
consent, copies of all available 
treatment records should be obtained.  

2.  Irrespective of any response by the 
appellant, the RO should contact the 
VAMC, Birmingham, Alabama and request 
that they search for records of medical 
treatment that the veteran might have 
received at that facility.  Copies of all 
treatment records, if available, should 
be obtained.  

3.  The RO should request that a cardiac 
specialist review the veteran's claims 
folder, including all of the medical 
evidence of record and render an opinion 
regarding whether it is at least as 
likely as not that the veteran's PTSD, or 
medication prescribed for this disorder, 
caused, contributed to, or in any way 
accelerated the veteran's death.  The 
specialist should provide complete 
rationale for all conclusions reached.  

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the appellant, she should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The appellant should be 
given an opportunity to respond to the 
SSOC prior to returning the case to the 
Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



